Alice Robie Resnick, J.,
concurring. The majority opinion suggests that Judge James must conduct further proceedings to produce findings of fact and conclusions of law, but does not explicitly order a new hearing. Since the credibility of witnesses plays a major role in the resolution of this case, it will be impossible for Judge James to issue adequate findings of fact and conclusions of law based on a record made by Judge Norton. Therefore, the most efficient course of action would be (1) to grant outright a writ of mandamus vacating the custody decision, (2) to order Judge James to commence a new custody hearing, and (3) to require Judge James to appoint a guardian ad litem upon motion of either party when and if the children are interviewed.
I do not join the majority’s discussion regarding the appealability of the January 29,1993 custody order. There is no need to consider this issue because, regardless of whether the January 29 custody order was final and appealable, the divorce decree of February 9, 1993 was a final judgment. Even if Elizabeth Papp’s motions for findings of fact and conclusions of law were designed only to gain an explanation of the custody ruling, that ruling became an appealable order when the divorce decree was entered, except that the time for appealing the custody determination was dependent on the trial court’s issuance of the requested findings of fact and conclusions of law.
Wright, J., concurs in the foregoing concurring opinion.